           CASE 0:18-cv-00795-JRT-TNL Doc. 206 Filed 12/10/20 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MINNESOTA

                                                 Civil Action No.: 18-CV-00795
 Myriam Parada,                                  (JRT/TNL)
                    Plaintiff,

 v.

 Anoka County; Anoka County Sheriff                   JOINT STIPULATION OF
 James Stuart; Coon Rapids Police Officer                   DISMISSAL
 Nicolas Oman; City of Coon Rapids;                AS TO SHERIFF JAMES STUART
 unknown/unnamed defendants John Doe                     WITH PREJUDICE
 & Jane Doe; et al

                    Defendants.



         The undersigned attorneys hereby advise the Court that pursuant to Fed. R.Civ.P.

41(a)(2) of the Federal Rules of Civil Procedure, the parties will dismiss claims V, VIII,

and IX solely against Defendant Sheriff James Stuart in his individual capacity. They are

dismissed with prejudice and without further cost to either party with such dismissal

intended to have no effect on any remaining claims against other defendants or Sheriff

Stuart in his official capacity.

         Parties stipulate that the claims for Equal Protection violations (Claim V), State

Constitutional Violations (Claim VI & VII), False Imprisonment (Claim VIII),

Declaratory and Injunctive Relief (Claim X and XI) are not dismissed against Anoka

County and/or Sheriff Stuart in his official capacity.




37507144.14824-3654-8765.3
       CASE 0:18-cv-00795-JRT-TNL Doc. 206 Filed 12/10/20 Page 2 of 3




Dated: December 10, 2020       KUTAK ROCK LLP

                               By: s/Amanda Cefalu
                                   Amanda Cefalu (#0309436)
                                   Kutak Rock LLP
                                   60 South Sixth Street, Suite 3400
                                   Minneapolis, MN 55402-4513
                                   Telephone: 612-334-5000
                                   Email: Amanda.Cefalu@kutakrock.com


                               SAUL EWING ARNSTEIN & LEHR LLP

                                   Alain Baudry (#186685)
                                   33 South Sixth Street, Suite 4750
                                   Minneapolis, MN 55402
                                   Telephone: (612) 225-2800
                                   Email: alain.baudry@saul.com


                               AMERICAN CIVIL LIBERTIES UNION OF
                               MINNESOTA
                                  Ian Bratlie (#0319454)
                                  ACLU of Minnesota
                                  709 S. Front Street, Suite 1B
                                  Mankato, MN 56001
                                  Telephone: (507) 995-6575
                                  Email: ibratlie@aclu-mn.org

                                   Teresa Nelson (#269736)
                                   P.O. Box 14720
                                   Minneapolis, MN 55414
                                   Telephone: (651) 529-1692


                               ATTORNEYS FOR PLAINTIFF


Dated: December 10, 2020           ANOKA COUNTY

                                   By: /s Andrew Jackola
                                   Andrew Jackola
                                   Anoka County Attorney's Office

                                     2
CASE 0:18-cv-00795-JRT-TNL Doc. 206 Filed 12/10/20 Page 3 of 3




                            2100 Third Avenue, Ste. 720
                            Anoka, MN 55303
                            Email: Andrew.jackola@co.anoka.mn.us

                            ATTORNEY FOR DEFENDANTS




                              3
